Title: Mississippi Land Company’s Petition to the King, December 1768
From: Mississippi Land Company
To: George III (of Great Britain)


To the Kings most excellent Majesty in Council
The humble Petition of Sundry Inhabitants of Great Britain, Virginia, and Maryland.
 May it please Your Majesty December 1768.
Your Petitioners, considering it the Duty of all good ⟨Subjects⟩ to improve to the utmost of their power the blessings of Peace; and reflecting how this Improvement may be best obtained by the Exertion of their Abilitys, and the application of their Fortunes;

have proposed, with the approbation and protection of Your Majesty, to settle, as speedily and effectually as possible, some part of that Vast Country, to the Westward of the Alligany Mountains, now unquestionably Your Majestys Territory by the late Treaty of Peace.
The increase of People, the Extension of Trade, and the Enlargement of the Revenue are, with certainty, to be Expected, where the Fertility of the Soil, the mildness of the Climate, and the Attainment of Lands on easy Terms, invite Emigrants to settle, and Cultivate those Commodities most wanted by Great Britain, and which will bear the charge of a tedious Navigation, by their Great Value; such as Hemp, Flax, Silk, Wine, potash, Cochineal[,] Indigo &c. By these means, the Mother Country will be supplyed with many necessary materials, which are now purchased from Foreigners at a very great Expence, Especially Naval Stores, so essential to the very being of a commercial State, that it must be under great and perilous restraints in all Transactions with those powers by whom they are furnished; while the Inhabitants of the Infant Settlement, finding their Labour most profitably bestowed on Agriculture will not think of interfering with the parent State in Manufactures; but on the Contrary, will afford for these a large, and never failing Demand.
To effect these good purposes, Your Petitioners have formed themselves into a Company, by the name of the Mississippi Company, that by an union of their Councils and Fortunes, they may, in the most prudent and proper manner, explore as quickly as possible, that part of the Country hereinafter mentioned; if your Majesty shall be Graciously pleased, to indulge them with these Conditions.
1st That Your Majesty grant unto Your Petitioners, to be 50 in number by the name of the Mississippi Company 2,500,000 Acres of Land, in one or more Surveys, to be located or laid off between the thirty eighth and forty second Degrees of North Latitude, the Alligany Mountains on the Eastward, and thence Westward to the dividing line, the running of which your Majesty has been lately pleased to order.
2nd That your Petitioners shall have Liberty of holding their Lands, twelve years, or any Greater number that your Majesty shall approve, (after Survey of these be made and returned)

clear of all imposition money, Quit Rents or Taxes, and that your Petitioners shall be obliged to seat the said Lands, within 12 years, with two hundred Families at least, if not interrupted by the Savages or some Foreign Enemy, and return the Survey thereof to such Office as your Majesty shall be pleased to direct; otherwise to forfeit the Grant.
Your Petitioners humbly hope, that your Majesty may be graciously pleased to Grant these favourable Terms in Consideration of the heavy Charges, great Expence, dangers, hardships, and risques they must necessarily incurr in the exploring Surveying and settling this distant Country; and because it appears from reason and Experience that large Tracts of Land taken up by Companies may be retailed by them to Individuals much cheaper than the latter will obtain them from the Crown, Embarrassed as such Individuals must be with the Charges arising from the Sollicitation of Patents, making Surveys and other Contingent Expences, together with the difficulty the poorer sort are under from their ignorance of the proper methods to be pursued, as well as their inability to advance ready Money for such purposes; whereas, from Companies, they have only to receive their Conveyances without any previous Expence, and are indulged with Credit ’till their Industry enables them to make payments; a Method so Encouraging, that it cannot fail of Answering the intention of speedily populating, this your Majesties Territory, so as to be profitable to the Crown and Useful to the State.
And tho’ attempts to settle in this way, have sometimes failed in the hands of Gentlemen possessed of Affluent Fortunes, in consequence of an Indolence and inattention frequently attending persons in such Circumstances, especially when not excited by the prospect of immediate and considerable profit, Yet the greater part of the present Adventurers, being of good Families and considerable influence in the Countries where they live, tho’ possessed of but moderate Estates, are induced from the goodness of the Soil and Climate of this Country beyond the Mountains to believe that by a proper application of their Money and Industry’s they shall acquire a sure and happy provision for their Children; which pleasing prospect, Animated with the View of public Utility, will conduct all their Affairs with that spirited Assiduity which only in matters of Danger and difficulty

can insure Success—In pursuance of this, several of the Members are determined to be themselves among the first Settlers; the dearness and pre-occupancy of the Lands ⟨within their⟩ respective Colonies rendering it impracticable to make a proper Landed provision for their numerous Families; a circumstance which begins already to restrain early Marriages, and therefore speedy population.
In consideration of the reasons here offered, your Petitioners most humbly pray your Majesty will be graciously pleased to grant their humble request, and as in Duty bound, Your Petitioners will ever pray.
